DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 26 objected to because of the following informalities: 
 	In claim 26, at line 3, the word “alaine” should be corrected to “alkaline”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 5,474,578).
Chan et al. (US’ 578) teaches a hair dyeing composition comprising a direct dye compound having a formula similar to the claimed formula (I), when in the claimed formula X is an oxygen R and R’” are halogens and R’ and R” are hydrogen atoms and wherein the dyeing 
The prior art of Chan et al. (US’ 578) does not exemplify a hair dyeing composition comprise at least one hydrotropic solvent as claimed.
However, Chan et al. (US’ 578) refers to the organic solvents includes glycol ether and benzyl alcohol (hydrotropic solvents) to be included in the dyeing compositions to help solubilizing the dyes and adjuvants contained in the dyeing compositions (see col. 13, lines 34-44).
Therefore, in view of the teaching of Chan et al. (US’ 578), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of Chan et al. (US’ 578) by incorporating the hydrotropic solvents in the dyeing composition to arrive at the claimed invention with the reasonable expectation of success for solubilizing the dyes and adjuvants in the dyeing composition and would expect such a dyeing composition to have similar results to those claimed, absent unexpected results. 
Allowable Subject Matter
5	Claims 24-41 and 43 allowed. The prior art of record do not teach or disclose the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761